 496DECISIONSOF NATIONALLABOR RELATIONS BOARDSt.Joseph's Hospital and Local 1199 R.I., a Subdivi-sion of the National Union of Hospital and HealthCare Employees,a Division of Retail,Wholesale,and Department Store Union,AFL-CIO. Case 1-CA-11241December 21, 1976DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, ANDWALTHERnotice marked "Appendix."24 Copies of said notice,on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent'sauthorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material."DECISIONOn September 9, 1976, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfileda brief in opposition to the Respondent'sexceptions and in support of the Decision of theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,St.Joseph'sHospital,Providence,RhodeIsland, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as herein modified:Substitute the following paragraph for paragraph2(c):"(c) Post at its Our Lady of Providence Hospital inProvidence,Rhode Island, copies of the attachedThe Respondent has excepted to certaincredibility findings made bythe AdministrativeLaw Judge.It is the Board's estabhshed policy not tooverrulean AdministrativeLaw Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all ofthe relevant evidence convinces usthat theresolutions are incorrectStandard DryWall Products, Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C.A 3, 1951). We have carefullyexanunedthe record and find nobasis for reversing his findingsWe find mentin the Respondent's exceptionto the Admmistrative LawJudge's statement,in thefirstsentenceof the third paragraph of sec III, A, ofhisDecision, that"the Respondent adduced," and hereby find that it shouldbe "the GeneralCounseladduced. .2As the violations found herein all occurred at the Respondent's OurLady of Providenceunit, we shall limit the notice posting requirement to thatfacility.227 NLRB No. 80STATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing,with all the parties represented, was heard on May 5and 6,1976, in Providence, Rhode Island, on the complaintof the General Counsel issued on February 11, 1976,1 andthe answer of St. Joseph's Hospital, herein called theRespondent or the Hospital.In issue isthe questionwhether Respondent, in violation of Section 8(a)(1) and (3)of the National LaborRelationsAct, as amended,2 discri-minatorily discharged employee Andrew Silvia because ofhis union activities, as the complaint alleges, or whether hisdismissalwas for cause, namely, for removing Hospitalproperty without permission, as Respondent contends. Atthe close of the hearing, General Counsel and Respondentpresented short oral statements of their respective positionsand subsequently submitted supporting briefs. Respon-dent's motion to dismiss the complaint, on which ruling wasreserved, is hereby denied in accordance with my findingsset forth below.Upon the entire record, and my observation of thedemeanor of the witness,and with due consideration beinggiven to the arguments advanced by the parties, I make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a Rhode Island corporation with its princi-pal office and facilities in Providence, Rhode Island, isengaged in the operation of a private, nonprofit hospitalconsistingof Our Lady of Providence Unit and Our Ladyof Fatima Unit where it furnishes health care services forthe acutely ill. Respondent's annual gross income for itsservicesexceeds $250,000. In the regular course andIThe complaintisbased on a chargefiled bythe above-named labororganizationon November 28, 1975, a copy of which was duly served onRespondentby registeredmail on thesame day2Sec. 8(ax1) of the Actmakes it anunfair labor practice for an employer"to interfere with,restrain,or coerceemployees in the exerciseof the tightsguaranteed in section 7." Insofar as pertinent,Sec 7 provides that"[e lmployeesshall have thetight to self-organization, to form, Joinor assistlabororganizations,to bargaincollectively throughrepresentativesof theirown choosing,and to engage in other concerted activitiesfor the purpose ofcollective bargaining or other mutualaid or protectionSec.8(a)(3),withcertain qualifications not material herein,prohibits anemployer "by discriminationin regard to hire or tenureof employment orany term or conditionof employment to encourage or discourage member-ship in any labororganization .. " ST. JOSEPH'S HOSPITALconduct of its operations, Respondent purchases goodsvalued in excess of $2,000 per year which are shipped to itsfacilities inRhode Island from points outside the State.Respondent admits, and I fmd, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is conceded, and I fmd, that Local 1199 R.I., aSubdivision of the National Union of Hospital and HealthCare Employees, a Division of Retail, Wholesale, andDepartment Store Union, AFL-CIO, herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.TheEvidence1.The Union's, organizational campaigns andefforts to secure representational rights;Respondent's reactionIn 1973, the Union initiated a drive to organize certainemployees of Respondent. Later in the year, the Union fileda representation petition -with the Rhode Island LaborRelations Board and lost the election held by the stateagency, by a few votes. On November 26,.1974, followingthe passage of the nonprofit hospital amendments to theNational Labor, Relations Act,3 the Union fileda represen-tation petition (Case 1-RC-13628) with the Regional Officeof the National Labor Relations Board. Pursuant to theRegional Director's Decision and -Direction of Electionissued onFebruary 5, 1975, an election was conducted onApril 17, 1975, among -the Hospital's service and mainte-nance employees which the Union also lost by a close voteof 109 to 106. The-results of this election, however, were setaside by the Regional Director on September 18, 1975,finding objectionable. preelection conduct on the Respon-dent's part and ordering a rerun election to be held onOctober 30, 1975. A week before the scheduled date,employee Andrew Silvia, a known leader of the unionmovement, was discharged under circumstances to besubsequently discussed. Again, the Union suffered a defeatin the rerun election by a vote of 97 to 95 with 5undetermined challenged ballots and again the RegionalDirector, on the basis of the Union's meritorious objec-tions,vacated the - election results and ordered a thirdelection to be held on April 29, 1976. The latter election,too, could not be won by the Union which received only 70votes with 137 votes, being cast against it. As it had donewith respect to the previous Board elections, the Unionfiled objections to this election which at the time of thehearing in the present complaint, case had not yet beenresolved.3The amendments to the Act were enacted by Congress effective August25, 1974 (Pubh'c Law 43-360,193d Cong., S. 3203, 88 Stat. 395), extendingstatutory coverage to nonprofit hospitals and health care institutions.4 It is undeniable that an employer is free to oppose a union's organiza-tional efforts and to communicate its ideas to its employees.However, it isequally well settled that the employer may not resort to measures prohibitedby the Act to underminethe union's campaignor which prevent employees497It is quite clear that during the, foregoing preelectionperiods Respondent,in responseto the Union's, efforts tosecure representationalstatus, -waged vigorous campaignsto defeat the Union at the polls. This encompassed frequentmailings ofantiunionliterature to employees and discus-sions at employee departmentalmeetings, in which Re-spondent urged rejection of the Union because the employ-ees had no need for union representation; alluded tobenefits the employees were already enjoying, without aunion to represent them; and invited them to bring tomanagementtheir complaints and grievances for adjust-ment.4In addition to the organizational context in which Silvia'sdischarge occurred, the Respondent adduced at the hear-ing, solely as background, evidence that supervisors hadengaged in unlawful conduct during the period immediate-ly preceding the April 17, 1975, election.5 Specifically, FoodServiceManagerWilliam Bjerke, in the presence ofPersonnel Administrator Gerald Christman, reprimandedemployee Judith Jamison, a union activist, and issued a so-called counseling slip to her for allegedly discussing-unionmatters with employees during work time in work areas andinterrupting them in the performance of their duties, inviolation of Hospital rules. Jamison was further warned onthis occasion that a continuation of such conduct wouldresult in disciplinary action. Although Jamison denied theaccusation and although talking among the employeeswhile working about various subjects was permitted-in theofficewhere they were employed, she was, nevertheless,given the counseling slip. -Moreover, in a subsequentconversation, Bjerke admitted to Jamison that she wasbeing watched as "part of [the Hospital's] tactics" becauseshe was for the Union and that she probably received thecounseling slip for thatreason.When in a third conversa-tion with Bjerke, Jamison produced two employee witness-es to substantiate her denial that she had engaged in thecharged conduct and threatened to file a grievance, Bjerkerequested her to withhold action so that he could see ifthecounseling slip could be removed from her personnel file.In the same preelection campaign period, Frank Berube,a supervisor in the dietary department, questioned employ-ee Joey Beradis - during working time in the kitchenconcerning- the reason he was wearing a union button andwhat complaints and gripes, he had, stating that, if he(Berube) knew what they were, he could possibly dosomething about them. Berube similarly questioned em-ployee-Joe Senape about the union button he was wearingand his complaints and gripes which he offered to try tohave remedied. Berube also conceded that he madeindividual inquiries of a number of other employees in thecafeteria,many of whom wore union buttons, regardingtheir complaints which he offered to try to straighten out.Victor LaFazia, the maintenance department engineer inimmediate charge of that department in the - ProvidenceHospital unit, admitted that during the April 17, 1975,from freely expressingtheirchoice at the polls regarding union representa-tion.Although this conduct occurred outside the 6-month statutorylimita-tion period (Sec. 10(b)), the evidence is admissibleto shed light' onRespondent's motivation underlying Silvia'sdischargewithin the 6-monthperiod.(Local Lodge No. 1424,1nternationalAssociationof Machinists [BryanMfg. Co.] v. N.L.RB.,362 U.S. 411,416 (1960).) 498DECISIONSOF NATIONALLABOR RELATIONS BOARDpreelection period he showed employee Frank Lury a unionleaflet containing his signature along with signatures ofother employees and asked him whether he had signed it.Lury denied that he had and, in reply to LaFazia's inquirywhether he would swear that he had not, Lury answered inthe affirmative. Thereupon, LaFazia telephoned PersonnelAdministrator Christman and arranged for Lury to see him,which Lury then did. LaFazia testified that he questionedLury about his name being on the union leaflet becauseLury had previously told hiin`that he wanted no part of theUnion.2.Andrew Silvia's employment history and unionactivitiesSilvia wasa maintenance man inRespondent's employ atitsProvidence Hospital unit from October 1970 until hisdischarge on October 24, 1975, for allegedly removing fromtheHospitalwithout permission a 54-foot heavy-dutyelectrical extension cord.6 Admittedly, Silvia was a capableand trustworthy employee (at least untilthis episode) whoreceived favorable annual job evaluations from his supervi-sor, Victor LaFazia, entitling him to periodic wage increas-es and a promotion- in October 1973 to senior maintenanceman. Silvia had never been given any written reprimandsfor his work or conduct,much less awarning that he wasvulnerable to discharge.There is no question that Silvia was one of the most, if notthe most, prominent and conspicuous employee advocateof the Union since the inception of the union movement atthe Hospital in the summer of 1973. He was a member ofthe employee organizingcommittee, initially confining hisactivities to maintenance, employees whom the Union wasoriginally only interested in representing and in subsequentyears expanding his activities to other service employeeswhom the Union then sought to include in the bargainingunit.During each of the campaigns Silvia openly discussedwith employees the benefits of union representation;solicited and succeeded in securing from employees signedunion authorization cards to obtain- an election; andfrequently distributed union literature among them. Theseactivitieswere conducted by Silvia whenever he had theopportunity on his own time on. Hospital premises or inadjacent areas or away from the institution. At departmen-tal employeemeetingsheld by Respondent at which itsofficialsurged the rejection of union representation asunnecessary, Silvia voiced his- disagreement and argued forthe need for union representation to press employeegrievances and complaints. Silvia also served as a union6 Silvia estimated its value at $10 to$12, whileRespondent placed itsvalue at between $20 to $30. However, Director of Operations A. EdwardAzevedo, who made the discharge decision,denied that value was acontrolling factor.-7Except as otherwise indicated,all dates hereinafter mentioned refer to1975.8Apart from' the fact that no supervisor was present in the maintenancedepartment at this time, Silvia credibly testified, without contradiction, thatitwas not necessary to make prior arrangements before taking a day off andthat all that was,required was for him to call his supervisor in the morningwhen he was scheduled to work and to inform him that he would be absent.He further credibly testified that, in addition to a floating holiday to whichhe was entitled,he had approximately 10 accumulated sick days which,under the Respondent'spolicy, could be used for personal purposes.Moreover,Silvia also credibly testified that it was Respondent's practice toobserver in the 1973 state board election and the subse-quent National Board election in April 1975: The Respon-dent concedes that it was fully aware of Silvia's prominencein the union movement at all significant times. As indicatedabove, it is' also undisputed that during these preelectionperiods Respondent waged its own campaigns to impresson the employees that they had already gained manybenefits and that they could have their grievances resolvedsatisfactorily, without the intervention of third parties.-3.. Events preceding Silvia's terminationAbout 10:30 Tuesday evening of October 21, 1975,7 whileworking the 4 p.m.-to-12 midnight shift, Silvia received atelephone call from his son in the course of which Silvialearned that his son would be available the followingmorning to assist him in cutting down some trees in theback lot of his home. Silvia thereupon decided to take offWednesday to do that chore. Although he was scheduled toreport for work at 8 o'clock that morning, Silvia did notinform anyone of his intention; nor was he required to doso at this time.8 Planning to use his electric chain saw to cutthe trees down, Silvia decided to borrow the heavy-dutyelectrical cord belonging to the maintenance department,which he kept in his roll-around toolbox for use inconnection with the performance of his duties.9 According-ly, he removed the extension cord from the toolbox, rolled itup and put it in a bag, as he had done on other occasionswith other tools or-personalitems, to take home with him atthe close of his shift, with the intention of returning the cordafter it had served its purpose. In addition, Silvia also putthree pieces of glass he had taken from the-shop in anotherbag also to take home with him. Undeniably, employeeswere permitted to take glass home for their personal use.Aftermaking up these packages, Silvia, proceeded towatch the World Series game on his portable TV. In themeantime,JamesDundon, Silvia's reliefman, reported forwork and joined him at the TV until about midnight whenSilvia stated that he was leaving and told Dundon to lockup the TV in Silvia's toolbox when he was through watchingthe game.10Silvia thereupon picked up his two packages and depart-ed through the emergency exit door- which led to theparking lot on Plenty Street where he usually parked his-car.Becausethis door gave him convenient access to hiscar,, Silvia customarily left the Hospital through this doorunless a security guard was stationed there, even though itsuse was -forbidden to all persons except in emergencies.11When Silvia reached his car, Richard Sepe, the Hospital'sreimburse employees at their regular wage ratefor unused sick leave on orabout December15 of each year. No testimonywas' presentedby Respon-dent to contradictSilvia's testimony.'9Thisextension cord had beenfabricated by Silvia withmaintenancedepartment materials about 10 to, 14 monthsbefore. Although the cord wasinfrequentlyused, it was keptin gilvia's toolbox forconvenienceshould theneed apse, as othermaintenance employees havebeen doing.10 In viewof thefact that Silviaadmittedly did not requestpermission toborrow the extension cord from his supervisorLaFazia or any otherindividual authorized to grantit, it isunnecessary to determine whetherbeforeSilvia's departure,Silvia mentionedto employee Dundon that he wasborrowing the cord, as Silvia tesufiedhe did,'or whether he said nothingabout it, asDundontestified-iiHowever,it is undisputedthat otheremployees,department heads,doctors, andnurseshave beenusing thisexit door with impunity. Indeed, a ST. JOSEPH'S HOSPITALsafety engineer with security responsibilities,drove up andinquired about the contents of the two bags Silvia wascarrying.Silvia replied that in one bag he had several piecesof glass which he had cut in the shop and in the other bag hehad an extension cord he was borrowing for use at home.Sepe then asked Silvia whether his supervisor,LaFazia,knew he was borrowing the cord.Silvia answered in theaffirmative but clarified his response when,in reply toSepe's followup question whether he had called LaFazia athome for permission to borrow the cord,12 Silvia stated thathe had not but that LaFazia knew that maintenanceemployees regularly borrow tools from the maintenancedepartment.13 At Sepe's request,Silvia handed over the twopackages to him,declining,however,Sepe's invitation toaccompanyhim to the Hospital where-Sepe intended tomake several telephone calls. Silvia explained that it wastoo late to remain as he was scheduled to report for work at8 o'clock the following morning(Wednesday,October22),14 at which time he would see Sepe and answer anyquestions he might have.Silvia thereupon departed, whileSepe conferred by telephone with Thomas J. McGrath, theHospital'sdirector of engineering,and Ralph Racca, itsassistant administrator,who is in administrative charge ofmaintenance and security.Oddlyenough,itdoes notappear that Sepe made a telephone call to LaFaziato verifywhether he had given Silvia permission to borrow the cord,as Sepe testified that Silvia had told him at the time of theirencounter in the parking lot.-It is perfectly clear from the record and, in particular,from the reports of Sepe and a security guard regarding themidnight incident that Sepe and guards were stationed nearthe Plenty Street emergency exit door for the purpose ofobserving Silvia's departure from the Hospital and appre-hending hum in a situation which Repondent could utilizefor its purposes,whatever they might be. However,, Sepelacked the candor to admit it and kept parrying the GeneralCounsel's questions on cross-examination by insisting thathe was not in the parking lot solely to keep Silvia undersurveillance even in the face of his asserted awareness thatSilvia was suspected of removing without authority Hospi-tal property through the emergency exit door and in theface of the report that he drafted and submitted on October22 to A.Edward Azevedo,director of operations, whosubsequently made the decision to discharge Silvia.15Thisreport is entitled"Surveillance of Mr.Andrew Silvia-MaintenanceDepartment 10/21/75" and its openingparagraphs read as follows:As a result of a report from hospital security officersClifford Eddleston and Ishamel Gordon (4-12 shift, M-report of a security guard dated as recently as March 11, 1976, referred to thefact that employees; including doctors, nurses, and administrative personnelwere repeatedly. leaving through the emergency exit door in question.Moreover, the minutes of a maintenance department meeting of employeesdiscloses that an employee suggested that a memo be sent to employeesexplaining why they should not use the above emergency exit door since theemployees had been using the door because of its convenient access to theparking lot. It is not without significance that when Sepe subsequentlyapproached Silvia in the parking lothe did not bring up the subject of Silvia'simproper use of the emergency exit door.12LaFazia was not on duty during Silvia's afternoon-shift13The foregoing findings are based on the testimonial account of Silviawho impressed me as a reliable and truthful witness. Sepes testimony did not499F),16 concerningMr. ' Silvia being observed carryingpackages out of the hospital during the 4 P.M. to 12midnight shift, it was decided that Mr. McGrath andmyself would attempt to witness such an act ourselves.Itwas known that Mr. Silvia would leave the buildingby the Plenty Street emergency exit and go to hisautomobile which was parked nearby. Security OfficerHarold Redmond, from the Fatima Unit, was stationed,in his car, at the Broad Street side of the Plenty -Streetparking lot from 7:00 P.M. until midnight. Mr McGrath(from 7:00 to 9:30 P.M.) and later I (from 9:30 P.M. tomidnight) stationed ourselves in the Plenty Street lotnear the emergency room entrance.At approximately midnight Mr. Silvia left the hospitalthrough the Plenty Street emergency entrance. At thistime, I was able to see a package under Mr. Silvia's leftarm. Therefore, I drove up to him and parked beside hiscar.Apparently concerned over the serious implications of hismidnight encounter with Sepe, Silvia telephoned Dundonat the maintenance shop as soon as Silvia arrived home andrelated his parking lot meeting with Sepe. Silvia thenrequested Dundon to "remind Vic [LaFazia] in the morn-ing that ... [he, Silvia] told him about the cord" andDundon replied that he would take care of it. Accordingly,Dundon wrote The following note to which he signed hisname and sliped it under LaFazia's office door: "Vic -Andy Silva [sic] has an _extension cord. He called at 12:25A.M." 17 When LaFazia came to work Wednesday morn-ing,October 22, Dundon testified that he orally conveyedSilvia'smessageto LaFazia.About 7:45 a.m. of the same day, Silvia reported for workbut was unable to locate his timecard in the rack. When heinformed LaFazia of this fact, LaFazia stated that he wasdirected to pull his card by McGrath who wanted to speakto Silvia. A few minutes later LaFazia accompanied SilviatoMcGrath's office where McGrath, to whom Silvia'spackages had been turned over earlier in the morning,opened up the first package containing the pieces of glass,commenting that Silvia could keep them. Upon opening thepackage containing the extension cord, McGrath askedSilvia what was the story. Silvia explained that the cord hadbeen kept in his toolbox and that he was borrowing it to usein cutting down some trees on his back lot. This evokedMcGrath's inquiry whether Silvia intended to cut down thetrees at night. Silvia responded in the negative, adding thathe intended to perform that job the following morningand to take the day off to do it. In the course of thevary fromSilvia's in important respectsexcept that he testified that Silviatold him that LaFazia had givenhim permissionto take the cord. As will belater shown, Sepe wasnot anentirely candidwitness inother respects.14Becauseof thisdevelopment, there obviously was no point for Silvia totakeWednesdayoff andhe accordingly revised his plans and reported towork.15Azevedoalso disingenuouslytestified that Silvia was not the sole targetof the surveillance.16The dubious nature of the guard's report will later be considered.17 It is unnecessaryto a determinationof the discrimination issue in thiscase to resolvethe conflictin testimonywhether Silvia requested Dundon tosign Silvia's name to the note,which he refused to do, as Dundon testified, orwhether Silvia made no suchrequest, as Silvia testified. 500DECISIONSOF NATIONAL LABORRELATIONS BOARDconversation,Silviapointed out that LaFazia alwaysallowed his men to borrow tools from the shop to use athome. LaFazia corroborated Silvia that he always permit-ted his mento borrow tools whenever they requested to doso. Silvia also stated that he did not call LaFazia at home tosecure permissionto borrow the cord because he did notwant to bother LaFazia witha matter asinconsequential asthat in view of the difficult problems LaFazia had at homein takingcare of his sick mother.In responsetoMcGrath'scomment that the extension cord looked new and appearedto have just been made up, Silvia acknowledged its goodcondition because hemakes it apractice to keep his toolsclean.McGrath also brought up the subject of Dundon'snote,mentioned above, and Silvia denied telling Dundon tosign his(Silvia's)name toit.The conversation concludedwith McGrath's statementthat he was suspending Silviawhile continuing the investigation of the matter and that hewould get back to him later.The next afternoon, October 23, McGrath telephonedSilvia at hishome and told himto see PersonnelAdmini-strator Gerald Christman at the Hospital, Friday morning,October 24. At the appointedtime,Silviamet withChristman at his office. Christman questioned Silvia alongmuch thesame linesasMcGrath had previously done andreceivedthe same answers. In reply to Christman's inquirywhether he had proof that he had only intended to borrowthe extension cord, Silvia stated that he did not know whatproof he could possibly offer him except his word that hewas only borrowing the cord and Christman's knowledge ofhis character during their long period of acquaintanceship.Silvia alsovolunteered his opinion that it washis unionactivitywhich brought about his difficulties with manage-ment.At the close of the interview, Christman informedSilvia thatmanagementwas going to confer and that hecould communicate with him around 1 o'clock in theafternoon.As promised, Christman called Silvia. During theensuingconversation, the subjects of job references and Silvia'sresignationwere discussed. This led to Christman's propos-al -that if Silvia placed a letter of resignation on Christman'sdesk by 3 p.m., it would close the matter. Silvia replied,"Okay, I'll see youlater."Silvia,however, did not submit his resignation. On thefollowing Tuesday, October 28, not having heard fromRespondent regarding his job status, Silvia called LaFaziaat the Hospital. In answer to Silvia's inquiry, LaFaziastated that he understood that Silvia had been terminatedbut that he would have Christman communicate with him.Shortly thereafter, Christman telephoned Silvia and ad-vised him that sinceno letter, of resignation had beensubmitted,he thought Silvia would know that he had beenterminated, adding that to avoid any further misunder-standinghe was giving him such notification at that time.Christman then denied Silvia's request for a letter specify-ing the reasons for his discharge because it was not theHospital's policy to furnish a letter of that nature.18Thepersonnelpolicybook listed 12 offenses whichwould subjectemployeesto the above-mentioneddisciplinaryaction.There .isnothingspecificallymentioned among these offenses relating to borrowing Hospitalproperty without priorpermission.In a memorandum dated September 4,4.The decision to discharge Silvia; Respondent'spoljcy requesting the borrowing of tools andequipmentA. Edward Azevedo, the director of operations, testifiedthat it was he who made the decision to discharge Silviabecause of his unauthorized removal of Hospital propertyafter conferring with Azevedo's subordinates, Director ofEngineeringMcGrath,Maintenance Engineer LaFazia,Personnel Administrator Christman, and Assistant Admin-istratorRacca, and after ascertaining that Silvia had notsecured prior permission to borrow the extension cord forhome use from LaFazia or any other individual authorizedto grant it. It is perfectly clear from Azevedo's testimonythat he based his decision on the assumption that Silvia hadactually taken the extension cord without any intention ofreturning it and thereby violated the Respondent's well-publicized rule embodied in its personnel policy book that"[t]heftof hospital or patient property" "will result indisciplinary action ranging from verbal warning, writtenreprimand, to discharge." is However, it is also undisputedthat at the time of his decision Azevedo was aware thatSilvia claimed that he was only borrowing the cord to cutdown trees on his lot; that maintenance employees wereinvariably permitted to borrow tools and equipment fromtheir department; and that he (Silvia) had explained toHospital officials that he did not telephone LaFazia athome for permission to borrow the cord because he wasreluctant to bother LaFazia at night with such an inconse-quential matter compared to the personal problems LaFa-zia was experiencing in caring for his aged mother. In thisconnection, there is no question that prior to the cordincident Silviawas regarded as a good, honest, andtrustworthy employee with certain responsibilities notpossessed by other rank-and-file maintenance men.On the other hand, Azevedo, in the course of histestimony, justified his action as being consistent with histermination of other employees for unauthorized removalof Hospital property, citing three such instances. One wasthe discharge of a dietary department employee in August1975 for stealing 40 to 50 pounds of meat and fish.Obviously, this employee was not borrowing the food. Thesecond incident occurred at the Fatima Hospital Unit 2 or 3years earlier and involved the theft of hospital chairs whichhad disappeared from the Hospital's loading platformshortly, after they had been delivered by the vendor. Withthe help of the police, the chairs were located in the homesof two employees who were thereupon discharged. Thethird incident concerned the theft of certain drugs by apharmacy technician who personally used them.Azevedo further testified that, in reaching his decision toterminate Silvia, he took into consideration a securityguard's report dated' October 17, 1975, concerning Silvia'salleged offenses on that day and during an earlier period.1975, prepared by LaFazia and directed to "All Maintenance Employees," p.19 of thepersonnelpolicy book, which set forth the 12 offenses, wasduplicated with the employees' attentionbeing specifically directed to thetheft andinsubordination rules. ST. JOSEPH'S HOSPITALThis report described the offenses as "Removing unauthor-izedmaterial from Hospital." 19 Under the subject of"Detailed Account of Incident," the following appears:Andrew Silvia works on this shift (4 pm to 12 pm)Tuesday & Thursday nights as a maintenance person.Over the past several weeks Mr. Gordon [anotherguard] & myself have watched him place bundles &materialsin his car which we could not identify as it waseither visual from to [sic] far a distance or on themonitor-.On 10/17/75 at 7:00 pm we saw him put 2 flourecent[sic ] tubes in his beach wagon type car. The same nightat approx 11:57 we both observed him running from thefire door on Plenty St with at least 2 heavy bundles butagain we were to [sic] far away to stop him.It,appears that we will need some kind of assistanceto bring this affair to a conclusion.Although the report refers to the removal of "unauthorizedmaterial from Hospital," by Silvia, it is obvious from thecontents of the report that the guard had absolutely nobasis for such a conclusion. 'Indeed, Azevedo himselftestified that when he received the report he did not act onit to terminate Silvia because the report contained no actualproof of the alleged offenses. Yet, during his cross-examina-tion, Azevedo testified that he questioned Silvia's intent insubsequently taking the extension cord here involvedbecause he (Azevedo) "had to assume" that it was unlawfulfrom "the report where :.. [Silvia] was observed takingmerchandise out or some sort of material on a previousoccasion."The utter unreliability of the security guard's report isalso- suggested by the fact that the record is barren ofanyevidence that Silvia was ever interviewed by any securityofficer or Hospital official concerning his alleged misappro-priations of Hospital property on October 17 and on otherprior occasions or that an investigation of such charges wasever conducted. In fact, it is odd that no separate report wasevermade by the security _ officers of Silvia's allegedremoval of _ property during "the past several weeks"preceding the October 17 alleged misappropriations, al-though the security officers were unquestionably duty-bound to make such reports of these observations. Signifi-cantly, these officers were not even reprimanded for- theirfailure to do so. Furthermore, if Azevedo regarded theOctober 17 report as a reason for impugning Silvia's intentin taking the extension cord, as Azevedo testified, it isdifficult to understand why Respondent did not producethe security guards who allegedly observed Silvia's -earlierconduct to substantiate the statements in the October 17report, especially since Silvia denied at the hearing evertaking fluorescent light tubes for which he had no use.As noted above, Azevedo refused to give Silvia thebenefit of any doubt that he intended only to borrow theextension cord but, instead, imposed the extreme penalty ofdischarge on him, even though Respondent had a flexiblesystem of discipline consisting of reprimands and warningsor- counseling. Indeed, Silvia was the first employee in, the19Later in his testimony under cross-examination, Azevedo stated that herelied on this report, in part, to setup surveillance at the emergency exit door.20However, it appears that Respondent had inserted an announcement in501maintenancedepartment who was terminated for unau-thorized removal of Hospital property.-There is no question that employees in the maintenancedepartment were permitted to borrow its tools and equip-ment. However, it is equally clear- that the normal practicewas for the employees to request permission to borrow theitem from their supervisor, LaFazia, or the workingforeman, Tommy McLaughlin, who was authorized togrant such permission. Invariably, permission was granted.As LaFazia conceded, his primary concern has always beenthat the borrowed equipment be returned and he repeatedlyso informed the employees. There is also testimony bySilvia and' Joseph Antaya, another maintenance man, bothof whom I credit, that, if neither- LaFazia nor McLaughlinwere in the hospital, they nevertheless would borrow toolsor other equipment, much more expensive than the exten-sion cord here involved, which they would subsequentlyreturn. Silvia and Antaya further credibly testified, withoutcontradiction, that -on separate occasions when they re-turned to McLaughlin the borrowed item for which theyhad not obtained prior permission, they advised McLaugh-lin of this fact and the latter made no comment on theirfailure to get permission. Significantly, at no time didLaFazia or any Hospital official ever put employees onnotice that borrowing any tool or equipment from themaintenance department without prior permission wouldbe viewed as theft and would result in disciplinary action,including discharge. Indeed, the only published statementspecifically relating to the borrowing of maintenancedepartment tools or equipment was made at a meeting ofmaintenance department employees on November 13, afterSilvia's discharge. The minutes of that meeting, copies ofwhich appear to have been distributed among the employ-ees of that department, state that "If an employee shouldtake anything from the Hospital, a slip is required andshould have Vic [LaFazia's] or Tom [McLaughlin's]signature. " 20B.Concluding FindingsThe question of discrimination presentedhere is essen-tially a factual-one whose resolutionrests,as it often does,on circumstantial evidence. Of course, the burden ofproving the unfair labor practice is the General Counsel's.A careful review of the record persuades me that theGeneral Counsel sustained his burden and established thatSilvia was discharged on account of his union activities, asalleged in the complaint, and not because ofhis unauthor-ized removal of an electrical extension cord belonging tothe Hospital, as the Respondentinsists.As discussed above, Silvia was a capable, trustworthy,and honest employee in the Respondent's employ for some5 years before his termination. Admittedly, he was, to theRespondent's knowledge, a leading figure in the Union'sorganizational efforts and campaigns to win first a stateboard-and subsequently a National Board-conductedrepresentation election.Moreover, he was dischargedwithout the recommendation of his supervisor LaFaziaonly a week before the rerun election the National Board'sits official publication of April-May 1975 that cookout grills were availablefor all Hospital employees to borrow. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDboard's Regional Director had scheduled for October 30,1975, after setting aside a close earlier election because ofthe Respondent's objectionable preelection conduct. Con-sidering Silvia's well-regarded reputation and employmentrecord, I find it difficult to believe that the Respondentsincerely viewed Silvia's failure to secure advance permis-sion to borrow the electrical cord, valued at 10- or 20-odddollars, as an unauthorized removal of Hospital propertyconstituting theft which required the extreme penalty ofdischarge under the Hospital's rules.My doubt is bolsteredby the additional facts that Respondent was well aware ofSilvia's assertion that he wasonly borrowingthe extensioncord to use with his electrical chain saw to cut down sometrees on his lot; Respondent knew that no supervisor orother person empowered to grant permission to borrowsuch itemswas on duty on Silvia's shift; Silvia explained toRespondent's officials that he did not call LaFazia at homefor permission because he did not want to bother LaFaziawith such an inconsequential request-which would havebeen granted anyway-as compared to the personal prob-lems with which LaFazia was burdened in caring for hisaged mother who lived with him; and it was LaFazia'sinvariable practice to allow maintenance department em-ployees to take home the department's tools and equipmentfor their own use whenever they requested.In these circumstances,it issurprising that Respondentwould not give Silvia the benefit of any doubt it might havehad concerning his intent to borrow the extension cord and,at least, withhold the penalty of discharge and impose alesser oneas defined in Respondent's policy book.21 Whileit certainly is not within the Board's province to pass on thereasonableness of the disciplinary action taken by manage-ment, the nature of the punishment may nevertheless betrayan antiunion motivation underlying its action.This isespecially so here where at the time of Silvia's discharge theRespondent had no announced rule or warning thatemployees would be subject to termination for borrowingor removing from the Hospital tools or equipment forpersonal use without prior permission. Indeed, it was only 2weeks after Silvia's termination that Respondent thought itimportant enough to announce at a meeting of mainte-nance department employees that employees were requiredto get written permission from LaFazia or McLaughlinbefore taking anything out of the Hospital. Copies ofminutes of this meeting containing this notification werealso distributed among the employees. Furthermore, thereisundisputed testimony that prior to Silvia's dischargeSilvia and another employee, Antaya, each had the occa-sion to borrow tools from the maintenance department fortheir personal use at home without first securing permissionbecause neither LaFazia nor McLaughlin was in theHospital at the time, and when they returned the borrowedtoolsand advisedMcLaughlin what they had done,McLaughlin did not reprimand them for failing to get priorpermission.In justification of the penalty of discharge it visited uponSilvia,Respondent argues that such punishment has beenconsistently and uniformly applied to all employees whowere caught removing Hospital property without perinis-sion. However, the three cases cited by Respondent are, asdiscussed above, plainly distinguishable from Silvia's case.Those cases unequivocally involved outright thefts ofproperty with no claim being even made by the wrongdoersthat they were borrowing the property with the intent ofreturning it.Another factor contributing to an inference of discrimi-natory motivation causing the discharge is Respondent'sassertion that,inmaking its discharge decision,it took intoconsideration the October 17 report of a security guardconcerning Silvia's similar offenses of unauthorized remov-al of Hospital property on that and earlier dates. However,as indicated above, this report was totally unreliable and, infact,Respondent itself conceded at the hearing that thereport lacked proof upon which it could act to terminateSilvia. It is also worthy to note that these alleged earliermisappropriations were not investigated by Respondentnor was Silvia ever interviewed about them; much less wasany evidence presented at the hearing to substantiate thechargesmade in the report in question. Yet, Silvia wasplaced under surveillance, although the Respondent'sofficials repeatedly denied on the witness stand, contrary tothe import of the evidence, that Silvia was the sole target ofthe surveillance on October 21-22. All things being consid-ered, I find that the purpose of the surveillance was toapprehend Silvia in a situation which it could utilize to getrid of an active union protagonist at a time when its actionwould probably have a serious adverse impact on theUnion's chances of winning the rerun election scheduled tobe held on October 30.The Respondent,nevertheless,denies that antiunionconsiderations prompted its discharge decision,arguingthat it was fully aware of Silvia's union activities from theirinception and that, had it been discriminatory-minded, itwould not have subsequently promoted Silvia to seniormaintenanceman or given him any wage increases.However, while under other circumstances such evidencemight militate against a finding of discrimination,I am notpersuaded from the entire record that such a finding isnegated here. Conceivably, there could be any number ofreasonswhy the Respondent did not take retaliatorymeasures against Silvia sooner than it did.As, for example,itmight have thought that to withhold a promotion or wageincrease from a deserving employee, which Silvia admitted-lywas, might well reveal an improper motive; or it mighthave believed that bestowing such benefits might coolSilvia's enthusiasm for the Union; or the Respondent mighthave decided to wait for a more propitious moment toeliminate the leader in the union movement.In view of the foregoing,including Respondent's demon-strated opposition to the Union's efforts to secure represen-tational rights at the Hospital, I find that Silvia wasterminated because of his union activities and that theRespondent's reliance on his alleged taking of the extensioncord without prior permission was but a, pretext to hide itstrue unlawful motivation. Such conduct, I conclude, clearlyconstitutesdiscrimination in employment to discourageunion membership violative of Section 8(a)(3) of the Actand interference, restraint, and coercion in the exercise of21As indicated above, this book listed 12 offenses,including"[t ]heft ofhospital and patientproperty"which,Ifcommttted, "will result in disciplin-ary action ranging from verbal warning, written reprimand, to discharge." Sr. JOSEPH'S HOSPITAL 'employee statutory rights violative of Section 8(a)(1-)°of theAct. Even were it assumed that Silvia's failure to securepermission before borrowing the extension cord to someextent entered into Respondent's decision to terminate him,I find that his union involvement was a substantial movingcause of his discharge and that therefore the same statutoryprovisions were violated.22IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that Respondent be ordered to cease anddesist from engaging in the unfairlabor practices-found andtake certain affirmative action designed to effectuate thepolicies of the Act.--Ihave found that - Respondent unlawfully dischargedemployee. Andrew Silvia because of his union sympathiesand support. To remedy this, violation, it is recommendedthat Respondent offer immediate and full reinstatement tohis former job, or,'-if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reason ofthe discrimination-against him by payment to-him of a sumof money equal to that which- he normally would haveearned from October 22, 1975, the date of his suspension, tothe date of offer of reinstatement; less his net earningsduring the said period. Backpay shall be computed- withinterest on-a quarterly basis in the manner prescribed bythe Board in, F. W.Woolworth Company,90 NLRB ^ 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962). To facilitate the computation, as well as to clarifySilvia's right to reinstatement and employment, the Re-spondent shall - make available 'to the Board, upon request,payroll and other records necessary and appropriate forsuch purposes. The posting or a notice is also recommend-ed.In view of the nature of the discrimination for unionactivities and support which "goes to the very heart of theAct," there exists the danger of the commission byRespondent of other unfair labor practices proscribed bytheAct. Accordingly, I recommend that Respondent beordered to cease and desist from in any other mannerinfringing upon the rights guaranteed employees in Section7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Andrew Silvia to discourage membershipin,and activities on behalf of the Umon, Respondent22J.P. Stevens & Co., Inc. v. N.L.RB.,380 F.2d 292,300 (C.A. 2, 1967),cert. denied389 U.S. 1005;N.L KB. v. Jamestown Sterling Corp,211 F.2d725,726(C.A.2)23 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,503engaged'-,in unfair labor practices within the meaning -ofSection 8(aX3) of the Act and interfered with; restrained,and coerced employees in the exercise of their statutoryrights -within themeaning-of Section 8(a)(1) -of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section-2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to, Section 10(c) of theAct, as amended, I hereby issue-the following recommend-ed:-ORDER23The Respondent, St. Joseph's Hospital, Providence,Rhode Island, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Local 1199 R.I., aSubdivision of the National Union of Hospital and HealthCare Employees, a Division of Retail, Wholesale, andDepartment Store Union, AFL-CIO, or any other, labororganization,by discharging employees or in any othermanner-discriminatingagainst them in regard to-their hire.or, tenure of employment -or any term or condition ofemployment.(b) Inanyother manner interfering with, restraining, orcoercingemployees in the exercise of their right to- self-organization, to form labororganizations, to join or assistthe above-named Umon or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engagein concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to theextent that such right may be affected by anagreementrequiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Andrew Silvia immediate and full reinstatementto his former job, or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss ofearningshe may have suffered by reason ofthe discriminationagainst him, in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records,socialsecurity payment records, timecards,personnel records and reports, and all other recordsnecessary or useful in analyzing the amount of backpay dueand the rightto reinstatementand employment under theterms of this recommended Order.(c) Post at its hospital in Providence, Rhode Island, theattached noticemarked "Appendix." 24 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's autho-conclusions,and recommendedOrder herein shall, as provided in Sec. 102.48of theRules and Regulations,be adopted by the Board andbecome itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived forall purposes.24 In the event the Board'sOrder isenforced by a Judgment of a United(Continued) 504DECISIONSOF NATIONALLABOR RELATIONS BOARDrized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices arenot altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.States Courtof Appeals,the words in the notice reading "Postedby Order ofthe NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof theUnited StatesCourt ofAppeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity togive evidence; the National Labor Relations Board foundthatwe violated the National Labor Relations Act andordered us to post this notice.The Act gives all employees the following rights:To organizethemselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these activities.WE WILL NOT discharge or lay off employees orotherwise discriminate against them because of theirmembership in, or activities on behalf of Local 1199R.I., a Subdivision of the National Union of Hospitaland Health Care Employees, a Division of Retail,Wholesale, and Department Store Union, AFL-CIO, orany other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the above-named Union or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) of the Act.WE WILL offer Andrew Silvia immediate and fullreinstatement to his former job, or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings suffered byreason of the discrimination against him.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of Local 1199 R.I.,a Subdivision of the National Union of Hospital andHealth Care Employees, a Division of Retail, Wholesale,and Department Store Union, AFL-CIO, or any otherlabor organization, except to the extent that such right maybe affected by an agreement requiring membership in alabororganization as a condition of employment asauthorized by Section 8(a)(3) of the Act.ST. JOSEPH'S HOSPITAL